                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEROME MARKIEL DAVIS,                                 Case No. 19-cv-01605-SI
                                   8                     Plaintiff,
                                                                                               ORDER RE. AMENDED COMPLAINT
                                   9              v.
                                                                                               Re: Dkt. No. 18
                                  10     CARLOS BOLANOS, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On September 17, 2019, the court dismissed the complaint with leave to amend, requiring

                                  14   plaintiff to file an amended complaint by October 28, 2019. Docket No. 13. The deadline to file

                                  15   the amended complaint was later extended to December 6, 2019. Docket No. 17. Plaintiff has sent

                                  16   a letter to the court that the court construes to be a request for (a) a copy of the order of dismissal

                                  17   with leave to amend, (b) a copy of the civil rights complaint form, and (c) an extension of the

                                  18   deadline to file an amended complaint. Docket No. 18. Plaintiff’s requests are GRANTED.

                                  19           The clerk will mail to plaintiff a copy of the civil rights complaint form and a copy of the

                                  20   order of dismissal with leave to amend (i.e., Docket No. 13). The clerk also will update the docket

                                  21   to reflect plaintiff’s current address as the California Correctional Institution in Tehachapi,

                                  22   California, as shown on his most recent mailing. See Docket No. 18-1.

                                  23           Plaintiff must file his amended complaint no later than January 10, 2020. No further

                                  24   extensions of this deadline should be expected. Failure to file the amended complaint by the

                                  25   deadline will result in the dismissal of this action.

                                  26
                                  27

                                  28
                                   1           Plaintiff is reminded that he must file a “notice of change of address” each time he is moved

                                   2   to a new facility.

                                   3           IT IS SO ORDERED.

                                   4   Dated: December 3, 2019

                                   5                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   6                                                    United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
